Title: To James Madison from Thomas Auldjo, 1 August 1803 (Abstract)
From: Auldjo, Thomas
To: Madison, James


1 August 1803, Cowes. Encloses a copy of his last letter and “also of the Light & harbour duties payable by American Ships at the ports within my Consulate” [not found]. The British blockade of the Elbe River continues; reports the blockade of the Weser River, “as announced” by Hawkesbury to Monroe. Expects the harvest to begin soon, “& there is prospect of a great Crop of all grain.” “Wheat is 6/ a 6/3 ⅌ bushel—fine flour 43/ a 44/ ⅌ Sack of 280 pounds nett.”
 

   
   RC (DNA: RG 59, CD, Southampton, vol. 1). 1 p.; docketed by Brent as received 10 Oct.



   
   Auldjo to JM, 20 July 1803.



   
   A full transcription of this document has been added to the digital edition.

